DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 04/13/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-10 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-10 filed on 04/13/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the steps of the method:
wherein blocking of the rotor due to seizing during travel of the actuator member towards the second abutment is detected: 
if the position of the actuator member is 30substantially less than the position of the second abutment and substantially greater than the position of the first abutment; and
if an absolute value of the travel speed of the actuator member is less than a predetermined minimum travel speed threshold; and
if an absolute value of the difference between a predetermined maximum torque threshold and a torque setpoint for transmitting to the actuator member is substantially zero for at least a predetermined time interval; and 
if an order to move the actuator member towards the second abutment is active, which order is representative of a travel direction of the actuator member, 
wherein blocking of the rotor due to seizing during travel of the actuator member towards the first abutment is detected:
if the position of the actuator member is substantially less than the position of the second abutment and substantially greater than the position of the first abutment; and 
if an absolute value of the travel speed of the actuator member is less than a predetermined minimum travel speed threshold; and
if an absolute value of the difference between a predetermined minimum torque threshold and a torque setpoint for transmitting to the actuator member is substantially zero for at least a predetermined time interval, the predetermined minimum torque threshold being a negative value; and 
if an order to move the actuator member towards the first abutment is active, which order is representative of a travel direction of the actuator member.
The closet references to the present invention are believed to be as follows: Boisvert et al. (US 20020101210 A1). Boisvert et al. disclose an improved system and method for sensing both hard and soft obstructions for a movable panel such as a sunroof. A detection scheme utilizes a system empirical precharacterization, fast processing algorithms, motor parameter monitoring including both current sensing and sensorless electronic motor current commutation pulse sensing, and controller memory, to adaptively modify electronic obstacle detection thresholds in real time without the use of templates and cycle averaging techniques.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/SAID BOUZIANE/           Examiner, Art Unit 2846